COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NOS.  2-05-454-CR

        2-05-455-CR



THOMAS LEE HOLCOMB, JR.	APPELLANT

A/K/A THOMAS LEE HOLCOMBE 

A/K/A THOMAS LEE HOLCOMBE II



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On December 12, 2005, 
Appellant Thomas Lee Holcomb Jr., a/k/a Thomas Lee Holcombe a/k/a Thomas Lee Holcombe II
 filed his notices of appeal from his sentences for aggravated assault and driving while intoxicated.  Appellant complained, among other things, that he was deprived of his right to counsel during the time for filing a motion for new trial.  On February 23, 2007, we issued an order abating the appeal so that Appellant, who was by then represented by court-appointed counsel, could file an out-of-time motion for new trial.

On April 5, 18, and 26, 2007, we received supplemental clerk’s and reporter’s records showing that the trial court had granted Appellant’s out-of-time motions for new trial, that Appellant had then pleaded guilty to the charged offenses pursuant to plea bargain agreements, that the trial court entered new judgments consistent with the plea bargains, and that Appellant had waived his right to appeal from the new judgments. 

On April 27, 2007, we issued a letter stating that, in light of the foregoing developments, we would dismiss the appeals unless any party desiring to continue the appeals filed on or before May 7, 2007, a response showing grounds for continuing the appeals.  
See 
Tex. R. App. P.
 44.3.  We have received no response.

Therefore, we dismiss these appeals.  
See 
Tex. R. App. P.
 
25.2(d), 43.2(f).

PER CURIAM



PANEL F:	GARDNER, J.; CAYCE, C.J.; and HOLMAN, J.



DO NOT PUBLISH

Tex. R. App. P
. 47.2(b)



DELIVERED:  June 14, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.